Citation Nr: 0030714	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-11 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to an (increased) compensable rating for 
residuals of a fracture of the left radial head of the elbow, 
on appeal from the original grant of benefits. 

3.  Entitlement to an (increased) compensable rating for 
residuals of a fracture of the left fourth finger, on appeal 
from the original grant of benefits.

4.  Entitlement to an (increased) compensable rating for 
residuals of a fracture of the distal phalange of the right 
thumb, on appeal from the original grant of benefits.

5.  Entitlement to a compensable disability evaluation under 
38 C.F.R. § 3.324.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from May 1974 to September 
1994.

This appeal arises from a rating decision by the Department 
of Veterans Affairs (VA) Jackson, Mississippi Regional Office 
(RO) in March 1999.  This rating action denied service 
connection for bilateral hearing loss and granted service 
connection for residuals of fracture of the radial head of 
the left elbow, residuals of fracture of the left fourth 
finger, and residuals of a fracture of the distal phalange of 
the right thumb, all evaluated as noncompensable as of 
January 8, 1999.

The veteran testified at a hearing at the RO in August 1999. 
A transcript of that hearing is in the claims file.

Because of the award of a compensable evaluation for the 
veteran's right thumb disorder, the issue of entitlement to a 
compensable evaluation under 38 C.F.R. § 3.324 is moot.


FINDINGS OF FACT

1.  The veteran does not have any auditory thresholds of 40 
decibels or greater or at least three frequencies of 26 
decibels or greater in either ear at 500, 1000, 2000, 3000 
and 4000 Hertz, and his speech recognition scores in the 
Maryland CNC test are 94 percent correct.

2.  Since January 8, 1999, the veteran's left elbow disorder 
has been manifested by normal range of motion.  There is no 
x-ray evidence of malunion or bad alignment of the radius.

3.  Since January 8, 1999, the laceration of the left ring 
finger is manifested by a nontender scar and some limitation 
of motion.  Motion of the finger is possible to the palm.

4.  Since January 8, 1999, the veteran's right thumb disorder 
has been manifested by amputation at the distal phalanx 
through the proximal third of the nail.      


CONCLUSIONS OF LAW

1.  The appellant does not have bilateral hearing loss 
disability that was incurred or aggravated in service.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. § 3.385 
(2000).

2.  The criteria for an original increased (compensable) 
rating for residuals of a left elbow injury have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Codes 5206 through 5209, 5212 
(2000).

3.  The criteria for an original increased (compensable) 
rating for residuals of a laceration of the left ring finger 
have not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5226, 
5227 (2000).

4.  The criteria for an original rating of 20 percent for 
right thumb disability have been met.  38 U.S.C.A. §§  1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a,, 4.118, Diagnostic 
Code 5152 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background.

The service medical records disclose that in October 1985, 
the veteran fell and injured his left elbow. X-rays revealed 
a possible displaced fracture through the radial head.  In 
May 1988, the veteran, who was right hand dominate, caught 
his left ring finger in a webbing and suffered an intra-
articular fracture of the left proximal interphalangeal joint 
of his ring finger.  He underwent an open reduction and 
internal fixation.  Excellent function and alignment was 
achieved.  In May 1989, he pulverized the right distal thumb 
while lifting weights.  There was partial amputation of the 
distal tip of the thumb.

On the retirement examination in September 1994, no pertinent 
orthopedic abnormality was noted.  Pure tone thresholds, in 
the right ear, at 500, 1000, 2000, 3000 and 4000 Hertz were 
20, 15, 5, 15 and 20 respectively.  Pure tone thresholds, in 
the left ear at 500, 1000, 2000, 3000 and 4000 Hertz were 10, 
25, 10, 20 and 30 respectively.

In a statement received by the RO in February 1999, the 
veteran stated that he had not seen any doctor on this 
matter. 

The veteran received a VA hand, thumb, and fingers 
examination in February 1999.  He complained of pain of the 
lateral aspect of the left elbow associated with heavy 
lifting.  He had sustained a fracture of the left elbow in 
service.  He had also sustained a fracture of the left ring 
finger in service and the bone was grafted.  It now hurt when 
he used it vigorously.  He also had crushed his right thumb 
while lifting weights in service.  It now hurt when exposed 
to cold.  

The examiner noted the veteran's right thumb had been 
amputated through the proximal third of the nail.  He had 
good soft tissue coverage of the end of it.  The soft tissues 
were not fixed to the underlying bone.  He had good sensation 
in the tip.  He had normal motion in the IP joint.  He had a 
nontender scar on the dorsum of the left ring finger.  When 
he made a fist, he was unable to flex the left ring finger as 
far as the other fingers.  He could touch the palm of his 
hand with the tip of his ring finger, but it was a little 
more proximal than the other fingers.  At the MP joint, he 
had 20 degrees of hyperextension and 80 degrees of flexion.  
At the PIP joint, he had full extension and 80 degrees of 
flexion.  At the DIP joint, he lacked the last 15 degrees of 
active extension and flexed to 45 degrees.  His collateral 
ligaments were stable.  He had good sensation.  He had no 
swelling or deformity in the left elbow.  He had full 
extension and 145 degrees of flexion.  He had 80 degrees of 
pronation and 80 degrees of supination.  He was slightly 
tender over the radial head.  

X-rays showed the proximal and middle phalanx of the left 
ring finger was more concave and larger than normal, 
suggestive of a healed fracture.  There were no obvious step 
offs in the articular surface.  X-rays of the left elbow 
showed a small no significant deformity of the radial head.  
The distal phalanx of the right thumb had been amputated 
through the mid-third.  The radiological impressions were: 
status post fracture of the left elbow without residual 
deformity; status post amputation of the distal half of the 
distal phalanx of the right thumb; status post fracture of 
the middle phalanx of the left ring finger.

The veteran received a VA audiology examination in February 
1999.  He reported a hearing loss which was noted on the 
discharge examination.  He had no ear complaints and 
indicated occasional tinnitus.  Pure tone thresholds, in the 
right ear, at 500, 1000, 2000, 3000 and 4000 Hertz were 20, 
20, 15, 15 and 15 respectively.  Pure tone thresholds, in the 
left ear at 500, 1000, 2000, 3000 and 4000 Hertz were 20, 20, 
15, 15 and 20 respectively.  The Maryland CNC word list 
showed 94 percent correct in the right ear and 94 percent in 
the left ear.  He reported only occasional tinnitus.  The 
audiologist stated there was no evidence of medically 
correctable hearing loss.  Hearing was described as within 
normal limits through 4,000 Hertz bilaterally.  This 
examination was reviewed and approved by the examining 
provider.      

The veteran testified at a hearing at the RO in August 1999 
that his hearing was decreasing; that his ears hurt if he was 
near a loud noise; that he had shooting pains of the left 
elbow when lifting; that the left arm was weaker that the 
right; that because of the left ring finger, he had 
difficulty making a fist; that the finger hurt in the winter 
time when exposed to cold; that as a result of his right 
thumb disability, it was hard to grab things and to untie 
knots; that the thumb was tender at the end; and that at 
work, he had to use a 50 pound crimp gun, and this caused the 
left elbow to hurt.  He denied that he had received medical 
treatment for any of his disabilities.

Legal Analysis.

The service connection issue was denied by the RO as not well 
grounded.  As a result of the enactment of the Veterans 
Claims Assistance Act of 2000, Pub L. No. 106-475, 114 Stat. 
2096 (2000), the Board must consider whether the appellant 
will be prejudiced by readjudication by the Board under the 
new law.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92; VAOPGCPREC 11-97.  In Bernard, the Court 
quoted concluded that when the Board addresses a question not 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument, and if not, whether claimant has 
been prejudiced thereby.  

In this case, although the claim for a bilateral hearing 
disorder was denied as not well grounded, the Board finds 
that all necessary development has been accomplished, as 
required by the duty to assist defined at Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §  3(a), 114 
Stat. 2096,___ (2000).  That is, the veteran was afforded a 
VA audiometric examination.  He has indicated that he 
received no private medical treatment.  In the statement of 
the case, he was furnished the regulations concerning service 
connection.  Furthermore, he has argued this issue on the 
merits.  Therefore, the undersigned has determined that the 
duty to assist, as currently defined, has been met, and, 
further, the veteran is not prejudiced by the Board's 
decision on the merits


Bilateral hearing loss.

Establishing service connection requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303 and 3.304 (2000); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  In addition, there is a presumption of service 
incurrence for certain chronic diseases, including 
sensorineural hearing loss, if those diseases become manifest 
to a degree of 10 percent or more within one year from the 
date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2000).

Concerning claims for service connection for hearing loss or 
impairment, the VA has specifically defined what is meant by 
a "disability" for the purposes of service connection.  38 
C.F.R. § 3.385 (1998) ("[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.").

The requirements for service connection for hearing loss 
disability as defined in 38 C.F.R. § 3.385 need not be shown 
by the results of audiometric testing during a veteran's 
period of active military service in order for service 
connection to be granted.  Thus, a veteran who seeks to 
establish service connection for hearing loss disability must 
show, as is required for a claim for service connection for 
any disability, that he has current disability that is the 
result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  38 
U.S.C.A. §§ 1110, 1131; C.F.R. §§ 3.303, 3.304 (1998); 
Hensley, 5 Vet. App. at 159-60.

The Board has considered the veteran's contentions and 
testimony concerning the claimed bilateral hearing loss.  
However, a review of the clinical findings in association 
with the provisions of 38 C.F.R. § 3.385 does not establish 
the existence of a hearing loss disability as defined at 
38 C.F.R. § 3.385 either on the audiometric examination at 
service separation or on the VA examination in February 1999.  
He did not have any auditory threshold of 40 or greater at 
any of the indicated frequencies.  He also did not have at 
least three auditory thresholds at the indicated frequencies 
that are 26 or greater.  Finally, speech recognition scores 
on the Maryland CNC test were 94 percent for both ears.  
Therefore, the evidence does not establish that the veteran 
has impaired hearing which is considered to be a disability 
under the regulatory criteria.   

Increased ratings.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  

38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  

Requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Moreover, VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record  and to explain 
the reasons and bases for its conclusion.

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate statement of the case.  Fenderson, 12 Vet. App. 
at 126.  With an initial rating, the RO can assign separate 
disability ratings for separate periods of time based on the 
facts found.  Id.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  See Fenderson. 

The Board is of the opinion that the statement of the case 
and subsequent supplemental statement of the case indicated 
that all the evidence of record at the time of the rating 
decision was considered in assigning the original disability 
ratings for the veteran's service-connected disabilities.  
The RO did not limit its consideration to only the recent 
medical evidence of record and has assigned compensable 
ratings as of April 1995, the date of discharge.  Therefore, 
it did not violate the principle of Fenderson. 

The veteran has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered` 
based on all the evidence of record.  In the particular 
circumstances of this case, the Board sees no prejudice to 
the veteran in recharacterizing the issues on appeal to 
properly reflect his disagreement with the disability 
evaluations assigned to his service-connected disabilities.


Left elbow disorder.

The RO has rated appellant's service connected left elbow 
disability under Diagnostic Code 5212 based on impairment of 
the radius.  A 10 percent rating is assigned for malunion of 
the minor radius with bad alignment.  A 20 percent rating is 
assigned for nonunion in the upper half of the radius.  A 
review of the x-ray findings on the recent VA examination 
discloses no malunion, bad alignment or nonunion of the 
radius.  Therefore, a compensable rating is not warranted 
under Diagnostic Code 5212.

Normal flexion of the elbow is from 0 degrees to 145 degrees.  
Normal forearm pronation is from 0 degrees to 80 degrees.  
Normal forearm supination is from 0 degrees to 85 degrees.  
38 C.F.R. § 4.70, Plate I.  

Limitation of flexion of the minor elbow to 110 degrees 
warrants a noncompensable evaluation.  A 10 percent 
evaluation requires that flexion be limited to 100 degrees.  
A 20 percent evaluation requires that flexion be limited to 
90 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  
Limitation of extension of the minor elbow to 60 degrees 
warrants a 10 percent rating under Diagnostic Code 5207. 

Because the clinical evidence revealed essentially normal 
left elbow motion, a compensable evaluation is not warranted 
under Diagnostic Codes 5206 or 5207.  Apart from mild 
tenderness over the radial head, there were no other 
significant findings.  The alleged pain and weakness were not 
objectively confirmed, thereby providing no basis for 
additional compensation pursuant to 38 C.F.R. §§ 4.40, 4.45.

Left fourth finger.

The veteran's left ring finger disability has been evaluated 
under Diagnostic Code 5227.  Diagnostic Code 5227 provides 
for a noncompensable evaluation for ankylosis of a finger 
other than the thumb, or index or middle finger of the major 
or minor hand.  Extremely unfavorable ankylosis of the fourth 
finger is rated as amputation.  Diagnostic Code 5155 provides 
for a 10 percent rating for amputation of the ring finger 
without metacarpal resection, at PIP joint or proximal 
thereto.  

According to the note preceding Diagnostic Code 5122, with 
only one joint of a digit ankylosed or limited in its motion, 
the determination will be made on the basis of whether motion 
is possible to within 2 inches (5.1 cms.) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable.

On the recent VA examination, findings included a nontender 
scar on the dorsum of the left ring finger.  There was also 
some limitation of the veteran's ability to flex the finger, 
but notwithstanding this fact, he was able to touch the palm 
of his hand with the tip of the finger.  X-rays showed 
evidence of a healed fracture.  Because motion of the finger 
was possible to within 2 inches (5.1 cms.) of the median 
transverse fold of the palm, the disability does not equate 
to unfavorable ankylosis of the finger.  Accordingly, he is 
not entitled to a compensable rating under Diagnostic Codes 
5227, 5155.  The alleged pain was not objectively confirmed, 
thereby providing no basis for additional compensable 
pursuant to 38 C.F.R. §§ 4.40. 4.45.

Right thumb disorder.

The veteran's right thumb disorder has been rated under 
Diagnostic Codes 5299-5224.  Diagnostic Code 5224 provides 
that a 10 percent rating will be assigned for favorable 
ankylosis of the thumb; a 20 percent rating will be assigned 
for unfavorable ankylosis of the thumb.  In addition, 
Diagnostic Code 5152 provides that a 20 percent rating will 
be assigned for amputation of the thumb at the distal joint 
or through the distal phalanx, major extremity; a 30 percent 
rating will be assigned for amputation at the 
metacarpophalangeal joint or through the proximal phalanx.

In this case, the veteran's right thumb was amputated through 
the proximal third of the nail.  He is, therefore, entitled 
to 20 rating pursuant to Diagnostic Code 5152 because the 
disability picture more nearly approximates amputation of the 
thumb through the distal phalanx.  There is no basis for a 
still higher rating.  The thumb scar is not objectively 
tender and painful, motion of the nearest joint is normal and 
neurologic function of the finger is intact.  He is entitled 
to a 20 percent rating, but no higher, for the thumb 
disability.


ORDER

Service connection for a bilateral hearing loss is denied.  

Entitlement to increased (compensable) ratings for the left 
elbow disorder and left ring finger disorder are denied.  

Entitlement to a 20 percent rating for the right thumb 
disability, on appeal since the original grant of benefits, 
is granted, subject to the law and regulations governing the 
award of monetary benefits.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 3 -


- 1 -


